                Case 6:12-cv-00012-CCL Document 325 Filed 07/22/20 Page 1 of 1

                                                                                                 July 22, 2020

                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MONTANA
                                    HELENA DIVISION

 DOUG LAIR, et al.,                                                    CV-12-12-H-CCL

                               Plaintiffs,

               vs.                                                      Amended Order

 JEFF MANGAN1, et al.,

                               Defendants.

       Plaintiffs' request oral argument on the their Rule 60(b) Motion (Doc. 316).

Defendants state they do not have an objection if the Court believes that oral

argument would be helpful to decide the motion. Accordingly,

       ORDERED: Plaintiffs' request for oral argument (Doc. 320) is GRANTED.

Counsel shall appear in person for oral argument on the Rule 60(b) motion on July

30, 2020, at 10:00 a.m., in Courtroom II, 901 Front Street, Helena, Montana.

       Dated this ?-.?--~ of July, 2020.




                                             SENIOR UNITED STATES DISTRICT JUDGE




           1
               Jeff Mangan replaced Jonathan Motl as Montana Commissioner of Political Practices in May
of 2017.
